                                               1
                                               2                                                                   JS-6
                                               3
                                               4
                                               5
                                               6
                                               7
                                               8
                                                                          UNITED STATES DISTRICT COURT
                                               9
                                                                        CENTRAL DISTRICT OF CALIFORNIA
                                       10
                                       11 360SWEATER COMPANY LLC,                           Case No. 2:21-cv-00440 SVW (RAOx)
                                          a California limited liability company,
                                       12                                                    FINAL JUDGMENT AND
                                                        Plaintiff,                           PERMANENT INJUNCTION
                                       13                                                    AGAINST DEFENDANT NINGXIA
                                                 vs.                                         COMMERCE CO., LTD.
                                       14
                                          NINGXIA JUDIAN ELECTRONIC
                                       15 COMMERCE CO., LTD., a business
                                          entity of unknown form, doing business as
                                       16 GENTLE HERD,
                                       17                          Defendant.
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28
  BUCHALTER NEMER
A P R O F E S S I ON A L C OR P OR A T I O N
            L O S A N G E LE S
                                                                                        1
                                                                                   JUDGMENT
                                                   BN 44184768v1
                                               1           The Court, having considered the Application for Default Judgment against
                                               2 Defendant Ningxia Judian Electronic Commerce Co., Ltd (“Defendant”), and the
                                               3 supporting declaration, exhibits and pleadings on file in this action, and good cause
                                               4 appearing therefore, hereby ORDERS, ADJUDGES, and DECREES as follows:
                                               5           1.      The Application is GRANTED.
                                               6           2.      The Summons and Complaint were served on Defendant on March 18,
                                               7 2021.
                                               8           3.      The Defendant failed to appear and answer the Complaint, which
                                               9 constitutes an admission of the allegations set forth in Plaintiff’s Compliant.
                                       10                  4.      The clerk of the Court entered default against the Defendant on April
                                       11 13, 2021.
                                       12                  5.      A default judgment is hereby entered in favor of Plaintiff 360 Sweater
                                       13 Company, LLC (“Plaintiff”) and against Defendant in the amount of $2,044,262.25.
                                       14                  6.      The Court permanently enjoins the Defendant, on a worldwide basis,
                                       15 from:
                                       16                  (a)     Selling, manufacturing, distributing, advertising, or publicizing any
                                       17 goods or services using any mark which is identical to Plaintiff’s NAKED
                                       18 CASHMERE Marks, or any other mark, name, symbol, or logo that is a
                                       19 reproduction, counterfeit, copy, or colorable imitation of, incorporates or is
                                       20 confusingly similar to, or is substantially indistinguishable from the NAKED
                                       21 CASHMERE Marks;
                                       22                  (b)     Selling, manufacturing, distributing, advertising, or publicizing any
                                       23 goods or services under any mark which is identical to Plaintiff’s NAKED
                                       24 CASHMERE Marks, or any other mark, name, symbol, or logo that is likely to
                                       25 cause confusion or to cause mistake or to deceive persons into the erroneous belief
                                       26 that Defendant’s business or goods are sponsored or endorsed by Plaintiff, is
                                       27 authorized by Plaintiff, or is connected in some way with Plaintiff or the NAKED
                                       28 CASHMERE Marks;
  BUCHALTER NEMER
A P R O F E S S I ON A L C OR P OR A T I O N
            L O S A N G E LE S
                                                                                                2
                                                                                         JUDGMENT
                                                   BN 44184768v1
                                               1           (c)     Falsely implying Plaintiff’s endorsement of, sponsorship of, or
                                               2 affiliation with Defendant’s goods or business, or engaging in any act or series of
                                               3 acts which, either alone or in combination, constitutes unfair methods of
                                               4 competition with Plaintiff and from otherwise interfering with, or injuring, the
                                               5 Plaintiff’s NAKED CASHMERE Marks, or the goodwill associated therewith;
                                               6           (d)     Engaging in any act that or injures or is likely to injure Plaintiff’s
                                               7 business reputation;
                                               8           (e)     Representing or implying that Defendant is in any way sponsored by,
                                               9 affiliated with, or endorsed or licensed by Plaintiff;
                                       10                  (f)     Knowingly assisting, inducing, aiding or abetting any other person or
                                       11 business entity in engaging in or performing any of the activities referred to in
                                       12 paragraphs 2(a) to 2(f) above.
                                       13
                                       14 IT IS SO ORDERED.
                                       15
                                       16 Dated: July 8, 2021                                         __________________________
                                       17                                                             Hon. Stephen V. Wilson
                                                                                                      United States District Court Judge
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28
  BUCHALTER NEMER
A P R O F E S S I ON A L C OR P OR A T I O N
            L O S A N G E LE S
                                                                                                  3
                                                                                          JUDGMENT
                                                   BN 44184768v1
                                               1
                                               2
                                               3
                                               4
                                               5
                                               6
                                               7
                                               8
                                               9
                                       10
                                       11
                                       12
                                       13
                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28
  BUCHALTER NEMER
A P R O F E S S I ON A L C OR P OR A T I O N
            L O S A N G E LE S
                                                                       1
                                                                   JUDGMENT
                                                   BN 44184768v1
